Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 16, the meaning of the newly added limitation “single integrally formed body” is unclear.   Applicant further limits the orthodontic device as braided wires or wire bundles (claim 22) that are “welded” (claim 23) or may include “mesh” (claims 24 and 25).   It is unclear how a device made of multiple pieces that are braided or welded together reasonably meet the “single integrally formed body” limitation.  The language lacks a reasonably clear definition as to its metes and bounds.

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 21, 22 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallshein (US 3,961,421).
Wallshein discloses a method where first, second, and third brackets 2 are attached to first, second, and third teeth 1 and then an archwire 4 secured to the first second and third brackets 2 (note Figure 1; column 3, lines 13-26).  After the archwire 4 has been secured to the brackets 2 an elastic orthodontic device 8 having a single integrally formed body is woven under the wings 6, 7 of the brackets 2 and forming openings for receiving the brackets 2 (Figure 1; column 3, lines 27-35).  The elastic orthodontic device 8 provides tension between the brackets 9 (e.g. column 3, line 42).  In regard to the “superelastic material” limitation, Wallshein discloses that the device is “fabricated of an elastomeric material which van be stretched to provide tooth moving forces” (column 5, lines 5 and 6) which is deemed sufficient to meet applicant’s super elastic limitation (note applicant’s description indicates that nitinol alloys meet the limitation [0021], as well as, thermoplastics [0024]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 21-28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wallshein (US 3,961,421) in view of Fallah (US 2012/0225398).
In regard to claim 16, to the extent that Wallshein could be interpreted as not meeting the “superelastic material” limitation, Fallah, for similar orthodontic device teaches that it is preferable to form the device of nickel-titanium wires that provide “gentle, more forgiving and comfortable properties” (paragraph [0021]).  To have constructed the Wallshein orthodontic device 8 of nitinol wire as taught by Fallah to provide for a gentle comfortable properties to the patient would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to claim 21, the cross over junctions of Figure 1 in Wallshein meet the “intermediate structure” limitation.  In regard to claim 23, it would have been obvious to one of ordinary skill in the art to weld the Wallshein cross over junctions in order to provide more stability and control to the orthodontic device.  In regard to claim 24, the cross-over junctions forma mesh like structure.   In regard to claim 26, the Wallshein device made of superelastic nitinol would form a spring area in the intermediate portions

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Berke (US 2,406,527) in view of Fallah (US 2012/0225398).
Berke discloses a method of treating a patient’s malocclusion wherein an orthodontic device A is provided which is made from one or more wires 36, 38 that define first second and third openings (see Figure 5).  First, second and third anchoring structures B are attached to a patient’s teeth (Figure 1) and the first, second and third openings of the orthodontic device A are received around the anchoring structures (see Figures 4, 8 and 10).  At least portions of the orthodontic device are stretched deformed resulting in an increased length (note deformation/stretching in Figures 4, 8 and 10).  Berke fails to disclose that the orthodontic device made of wire is made of a nitinol material.  Fallah, however, for similar orthodontic device teaches that it is preferable to form the device of nickel-titanium wires that provide “gentle, more forgiving and comfortable properties” (paragraph [0021]).  To have constructed the Berke orthodonti device of nitinol wire as taught by Fallah to provide for a gentle comfortable properties to the patient would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Martz (US 2015/0157421) in view of Andreiko et al (US 5,018,969).
Andreiko et al disclose that the resiliency of orthodontic devices may be increased by forming the device of strands of braided nitinol wire (note e.g. column 2, lines 5 and 6).  To have formed the intermediate structures 17 (Fig 3), 19 (Fig 11) of Martz of braided nitinol wire strands in order to increase the resilience of the orthodontic device as taught by Andreiko et al would have been obvious to one of ordinary skill in the art.  In regard to claim 23, to have welded cross over junctions of the wires in order to increase the stability of the Martz/Andreiko et al device would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712